DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered. 

Response to Amendment
Examiner acknowledged that claims 1 and 19 are independent claims. Examiner also acknowledged Applicant's amendments filed on 05/10/2021 are persuasive. Therefore, all claim rejections stated in the most recent Office Action mailed 12/09/2020 are withdrawn.

        Rejoinder
The examiner has required restriction between species. Where applicant elects claims directed to a sampling system of a probe having co-axial orientation between the sampling fluid supply conduit and the sampling fluid exhaust conduit, and all product/apparatus claims are subsequently found allowable, withdrawn claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected specie must include all the limitations of an allowable product/apparatus claim for that invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between species and the rejoined claims will be withdrawn, and the rejoined claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
In this case, withdrawn claims 10-12, which directed to non-elected specie of a sampling system of a probe having co-linear orientation between the sampling fluid supply conduit and the sampling fluid exhaust conduit, will be rejoined because the withdrawn claims 10-12 include all the limitations of the allowable product/apparatus claim (claim 1).

Allowable Subject Matter
	Claims 1-4, 6-16, and 19-20 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant independent claim 1 includes wherein a relationship between a volumetric flow rate of sampling fluid flowing through the sampling fluid exhaust conduit (VFE), the volumetric flow rate of sampling fluid flowing through the sampling fluid analytic conduit (VFA), the inside diameter of the sampling fluid exhaust conduit (DE), and the inside diameter of the sampling fluid analytic conduit (                        
                            
                                
                                    D
                                
                                
                                    A
                                
                            
                        
                    ) is:                         
                            
                                
                                    D
                                
                                
                                    A
                                
                            
                            =
                             
                            
                                
                                    D
                                
                                
                                    E
                                
                            
                             
                            
                                
                                    
                                        
                                            
                                                V
                                                F
                                            
                                            
                                                A
                                            
                                        
                                    
                                    
                                        
                                            
                                                V
                                                F
                                            
                                            
                                                E
                                            
                                        
                                    
                                
                            
                        
                     , in combination with the other recited elements, were not reasonably found in the Prior Art.



Instant independent claim 19 includes wherein a relationship between a volumetric flow rate of sampling fluid flowing through the sampling fluid exhaust conduit (VFE), the volumetric flow rate of sampling fluid flowing through the sampling fluid analytic conduit (VFA), the inside diameter of the sampling fluid exhaust conduit (DE), and the inside diameter of the sampling fluid analytic conduit (                        
                            
                                
                                    D
                                
                                
                                    A
                                
                            
                        
                    ) is:                         
                            
                                
                                    D
                                
                                
                                    A
                                
                            
                            =
                             
                            
                                
                                    D
                                
                                
                                    E
                                
                            
                             
                            
                                
                                    
                                        
                                            
                                                V
                                                F
                                            
                                            
                                                A
                                            
                                        
                                    
                                    
                                        
                                            
                                                V
                                                F
                                            
                                            
                                                E
                                            
                                        
                                    
                                
                            
                        
                     , in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 20 is allowable based on their dependency on claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861